DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges submission of the amendment and arguments filed on September 27, 2021.  Claims 1-20 have been amended; the abstract and specification have been amended. Therefore, the examiner withdraws the previous objections.

Specification
The title of the invention has been amended by the Applicant in the response filed on September 27, 2021 and read as follows “Voltage Protective Device Having a Resettable Circuit Interrupter That is Trippable in an Overvoltage Condition”.  The new title is indicative of the invention to which the claims are directed. This new title of the invention is acceptable.

Allowable Subject Matter
Claims 1 – 20 are allowed.

Applicant has amended claims 1-20, the abstract, and the specification in response to the office action mailed on May 19, 2021.  The amendments and arguments found on pages 2-10 of the response are sufficient to overcome the previous objections.  As a result of Applicant’s amendment, the previous objections have been overcome and the application is now in condition for allowance.  
The following is an examiner's statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitation “a voltage detection element configured to detect voltage across the plurality of line terminals and generate 
Claims 2-20 are allowed by dependence on claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836